Spring, J.
(dissenting) :
Prior to January, 1862, the Townsends took the plaintiff, then known as Charles Eaves, on trial prehminary to an adoption by them. The plaintiff’s father had died the year previous and his mother and four children thereafter were inmates of the Yates County Almshouse, from whence the Townsends removed the plaintiff, a lad then three or four years of age, to their home to become one of their’ household and family. The . plaintiff claims that his mother and the Townsends then entered into the written agreement hereinafter more specifically referred to. ■ . • . ■
From this time on the plaintiff continued to reside with the Townsends, bore the name of Frank Townsend and was treated and loved as a son by his foster parents. He resided with them until he attainéd his majority and then, after marrying their niece, worked on their farms for a considerable time. The Townsends had no children of their own, and both of them frequently acknowledged, claimed and ásserted to their neighbors and acquaintances that the plaintiff was their son; that they *231had the papers to show for it and that their property would pass to him upon their death.
■ Mary J. Townsend, the wife, died intestate on February 19, 1905, as did her husband, Cyrenius C., on March fifteenth following. Letters of administration of the goods, etc., of the husband were issued by the surrogate of Tates county to John E. Watkins, who took possession of the effects and personal property of the intestate. A contest arose between the heirs of the husband and wife as to the disposition of their property. A conveyance from Cyrenius of the real property owned by him to his wife, dated about April 23, 1890, was discovered, and a judgment in partition was entered thereafter, and on February 20, 1906, adjudging the Perrys heirs of Mary J. Townsend, and the defendants herein to be the owners of the real property involved, and they purchased the premises at the partition sale. After this adjudication and the transfer to the Perrys by the referee in the partition action they sold their interests to several grantees who are defendants in this action, joining in an answer with the Perrys.
Up to the time of this litigation and until September, 1906, the plaintiff herein had. no knowledge of the existence of the agreement made by his mother with the Townsends, and had no part in the litigation above mentioned, although he constantly asserted his claim to the property left by his foster parents.
Harriett Eaves, the plaintiff’s mother, after his adoption intermarried with a man named Perkins, and thereafter there was no communication between the mother and son. She died in 1903, and her personal effects were delivered to her granddaughter, a Mrs. Green, including among them the contract referred to, as she and her husband testified. It was contained in a tin box used by Mrs. Eaves for. her papers. Mrs. Green and her husband discovered the contract and recognized its importance to the plaintiff. They talked of it many times, but did not disclose its existence to plaintiff because of some jealousy they entertained toward him and his family.'"
Cyrenius Townsend made frequent statements that he had the papers to show the plaintiff’s adoption by him. After his death the plaintiff was refused permission to examine the *232papers of the decedent, which were then in possession of Bethel Townsend, a brother of the deceased. In September, 1906, the plaintiff examined his mother’s papers at the Greens, finding the .agreement in controversy wrapped in a pension voucher as laid away by Mrs. Green. Plaintiff based his cause of action both upon the written contract and upon the oral agreement evidenced by the admissions and declarations of Mr. and Mrs. Townsend.
I will briefly summarize the direct proof presented by the plaintiff bearing upon the genuineness of this document. The Greens, husband and wife, who, while not cultured and not in affluent circumstances, yet so far as the record, shows, respectable and entitled to credit, testified to the finding of this document among the papers of the plaintiff’s mother and ’ their narration seems, to be consistent and reasonable. They also testified that the instrument had been in their possession for three or four years when delivered to the plaintiff. ■
. A man named Eldred, about sixty years of age, testified that when from nine to twelve years of age, he lived in the family of the Townsends and that at one time Bert Cowen and wife, who were neighbors and friends of the Townsends,, and Cowen was a justice of the peace, were at the Townsend household, and Mrs. Eaves was also present , and Eldred’s mother. He stated that some writing was done at that time, as he thought by Mrs. Cowen, and continued his narration as follows: “Q. You do not know which person drew the papers,' which person wrote put the papers? A. I think the woman did it. Q. Did you read the paper or was it read in your presence? A. It was read in my hearing. Q. Do you remember the substance of it? A. No, I don’t know as I do. Q. After it was read did you see any signing of names? A. Yes, sir. My mother sat at the table and Mr. and Mrs. Townsend. Mrs. Eaves, plaintiff’s mother, was sitting around there.” He afterwards testified that he thought Mrs. Eaves . made her mark to this instrument.
There is considerable other, testimony indirectly tending to confirm the genuineness of the. document. Five' witnesses, Davis, Stoddard, Alonzo Conklin, Nathan Conklin and James Smith, all elderly men and friends of the Townsends, testified *233to. conversations had with Gyrenius, extending over a period of many, years and some of them coming down to a period shortly anterior to his death, in which he stated that he had the documents to show that he had adopted the plaintiff and intended that he should be the heir of his property, if he had no children, and equally with his lineal descendants, if any survived him. I will quote from two or three of these witnesses for the purpose of disclosing the general tenor of this testimony.
Davis, who was a man of intelligence and at one time a printer, testified that he was with Townsend in his barn talking about the mechanical ingenuity of the adopted son, and during this conversation, referring to the plaintiff, Mr. Townsend continued as follows: “ ‘ He is my boy, and I adopted him and I have got the documents to show for it.’ Of course I had nothing to do with leading on the conversation. He spoke of it voluntarily. It was not any concern of mine, so I didn’t say anything, but I drawed him on the subject, and he said, ‘ When I get through, Frank will have what I have got,’ and he spoke of it two or three times, and that he had the documents to' shoty' that he was his boy. ”
Mr. Stoddard testified as follows: “ Gyrenius told me' a number of times that he had taken him as his son, for his own child and would not take him under any other circumstance. He said he would not take the boy and bring him up until he was sixteen or seventeen years old, and have his mother come and take him away when he was old enough to work and earn something, and he had him bound to him so he held him as his own child. I don’t-know as I heard him say much more than that, that he took him as his own child. He said that at first his mother did not want him to take the boy in that way, and he told her that he would not take him under no consideration without he could have papers drawn up.”
Nathan Conklin testified as follows: “He said he would not take him unless he could have papers drawn up to show that he was his own son, and his mother wouldn’t agree to it, and he wouldn’t take him unless she agreed to it, and she finally did agree to it after a while, and they had the papers drawn up.” James Smith testified: “ On one occasion he [Gyrenius] spoke about his son Frank, and I says: ‘He don’t look much like *234you.’ - ‘Well,’ he says, ‘there is no reason why he should. I am not his-father, he is. my adopted son, and I had papers made put legally, that I wouldn’t take him any other way.’ Up to. that time from the conversation I had, I had "understood he was his son.”
Some of these conversations were had in the presence of Mrs. Townsend, and she participated in them, fully assenting to all - that her husband said.
The deduction from these conversations seems to be inevitable that the Townsends at least believed they had a written instrument-which bound Frank to them as their adopted son- and imposed the obligation upon them to treat him as' an heir' in the disposition of their property." It cannot be possible that these people were stating this fact' so frequently to their neighbors unless there was some foundation for it, or that these neighbors, intelligent people and intimate acquaintances of the' Townsends, invented the story. •
The suggestion is pertinent, although there is not any direct evidence to sustain it, that this document was probably written in- duplicate and one copy delivered to Mrs. Eaves and the other retained by the Townsends, and it may have been lost, and it' is intimated that when the papers of the decedent came into the possession of the relatives or administrator of Townsend it might have been destroyed.
In the comparison of handwritings the plaintiff pretty generally confined the purported signatures of the Townsends to the contract in controversy with what is known as Ho. 2 on Exhibit 3, which is a photograph containing several of the Townsend signatures. Ho. 2 purports, to be part of. a. promissory note, containing the'words “With use,” and the signatures of Mr. and Mrs. Townsend, The plaintiff claims that he obtained it in its mutilated condition from Mr. Watkins, the administrator of Mr. Townsend. Mr. Watkins confirms this, stating that he transferred all the papers in his custody after his discharge as administrator to the plaintiff, and his recollection seems to be quite distinct that this was included in the list.
It is claimed on behalf of the defendant that these signatures and the- words “With use ” are all forgeries, and prepared for the occasion, and that they were written by the same *235person who prepared the contract in suit, including the signatures appended to that instrument.
There was also considerable direct proof as to the genuineness of the signatures of the Townsends to this contract — Plaisted, Neilson (who- is the cashier of the bank at Penn Yan and often saw the signature of Mr. Townsend), Hoyt, Davis and others. Townsend’s genuine signature was quite readily obtained as he often gave checks, signed instruments, deeds and other papers, and these men testified from their knowledge and acquaintance with his signature.
, On the part of the defendant the testimony impeaching the-genuineness of the signatures to the agreement is that of three experts — Hamilton, Truesdall and Amsden. They are aH competent men and testified with great particularity and analytical' acuteness as to these signatures and the" documents generally, and they unite in their testimony that the whole business is a forgery, as weU as the mutilated paper already referred to. Their excursions into the realm of speculation are not con-' fined to the declaration that the entire contract and . the signatures thereto are in one person’s handwriting, but one of them seriously asserted that that person was a woman, which, as the the trial justice aptly remarks, “goes even further than an ordinarily zealous expert.”
An analysis of the testimony of these experts is not necessary. It is sufficient to say that they testified without deviation that the signatures to the contract are forgeries, and their testimony was not shaken materially by the cross-examination. Their credibility, when considered' in conjunction with the testimony on behalf of the plaintiff, a part of which has already been adverted to,.has been weighed carefully by the trial justice, and he has seen fit to give credence to the plaintiff’s witnesses and finds that the documents are genuine.
I think the rule is ordinarfiy a, wholesome one to apply that the testimony of unprejudiced, intelligent witnesses, who have known the handwriting of the person, the genuineness of whose handwriting is assaüed, is entitled to more weight than that of an expert who-has never seen the man or his handwriting.
Again, the defendant produced an expert of ability and long experience-in the manufacture of papers, ¿'Mr. Cossum, who *236testified that the contract produced was not over thirty-five years of age, and among its ingredients was wood pulp, which did not come into use as a constituent of paper until 1876. The handwriting experts on behalf of the defendant, or some of them at least, corroborated Mr. Oossum as to the age of this document, Hamilton stating that the writing upon it was not over five years old. On behalf of the plaintiff, Mr. Davis and one or two other witnesses testified that the kind of paper on which the'agreement was written was in use in 1862, and before that, and that it was made of straw pulp instead of wood pulp, so that there was a question of fact upon that proposition.
' It may be that this paper was a forgery and skillfully prepared to enable the plaintiff to hold this property. It seems to me, however, that too many people must necessarily be implicated in the crime to justify reaching that conclusion, unless there are more circumstances in support of it than appear in this case. We must find that the plaintiff, the two G-reens and Eldred have deliberately testified falsely concerning the document in question if we are to reverse the finding* of the trial judge that it was what it purported to be, and Watkins joined in the conspiracy in. standing sponsor for the " integrity of the mutilated paper which he testified he delivered to the plaintiff. And yet this testimony is all in harmony with that given by many witnesses of the declarations of the Townsends as to the existence of such an agreement.
There is a large amount of testimony in the case, and which is undisputed, tending to show the love and affection of the Townsends for the plaintiff and their intention that he was to participate in their property the same as if their lineal descendant. The proof on this subject is overwhelming, given by disinterested witnesses, is of strong probative force and upon the strength -of it the court below has found that there was an oral agreement of the effect mentioned. The evidence amply justifies this finding of fact. However, the Court of Appeals and this court have so frequently declined to give effect to contracts of this kind that we may not feel inclined to support the judgment on this finding* of fact. The oral agreement between the Townsends and Mrs. Eaves was established ■ wholly by the testimony of disinterested witnesses, *237and in that respect differs from any of the cases impugning the integrity of contracts of this sort.
The evidence shows one interruption in the friendly relations between the Townsends and the plaintiff. In 1889 he was living apart from them and brought an action against Mr. Townsend to recover for his services after he was twenty-one. This action was settled, but it naturally produced some ill-feeling on the part of the Townsends., It is obvious, however, that this sore spot was healed over, for the admissions and declarations of the Townsends in regard to the written agreement and as to their purpose to give the plaintiff their property' continued down to a short time before they died, and they visited back and forth during all that time. Upon the adjustment of -that litigation the plaintiff executed a release, general in its terms, to Townsend, and it is claimed that the effect of the release is to cut off the claim in suit. It is quite clear, it seems to me, that it was not expected to include within the scope of the release the present cause of action. It had not then ripened and was not to be effective until the death of Townsend and his wife. The .plaintiff knew nothing of his present claim at that time, and there is nothing to indicate that Townsend intended to annul it by that instrument, and his subsequent declarations and admissions concerning his relations to the adopted son and to the effect that his property was to pass to him in case he survived his foster parents are incompatible with any such purpose , in the making and execution of the release.
The case was tried at great length and before a careful, discriminating judge, and he had the opportunity to observe these many witnesses and their conduct upon the stand, and has determined the pivotal question of fact in favor of the plaintiff, and we should give the case much consideration before we disagree with his findings. -
The judgment should be affirmed.
Williams, J., concurred.
Judgment reversed and new trial granted, with costs to appellants to abide event, upon questions of law and fact.